            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMERICREDIT FINANCIAL                            No. 4:20-CV-02144
SERVICES, INC. d/b/a GM
FINANCIAL,                                       (Judge Brann)

          Plaintiff,

     v.

CW CARS OF SHAMOKIN LLC and
CORTRIGHT WETHERILL, JR.,

          Defendants.

                                  ORDER

     AND NOW, this 25th day of May 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.   Plaintiff’s motion for default judgment (Doc. 9) is GRANTED IN

          PART AND DENIED IN PART.

     2.   Plaintiff shall supplement the evidentiary record on the question of

          damages, as directed in the Memorandum Opinion, within 30 days of

          this Order.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
